1 Krsto Mijanovic (Bar No. 205060)
    kmijanovic@hbblaw.com
2 Sinny B. Thai (Bar No. 278644)
   sthai@hbblaw.com
3 HAIGHT BROWN & BONESTEEL LLP
  555 South Flower Street, Forty-Fifth Floor
4 Los Angeles, California 90071
  Telephone: 213.542.8000
5 Facsimile: 213.542.8100
6 Attorneys for Defendant
  BROAN-NUTONE LLC
7
8
                             UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
                                      EASTERN DIVISION
11
12
   SCOTTSDALE INSURANCE                                Case No. 5:18−cv−00748−JAK−SP
13 COMPANY,
                                                       STIPULATED PROTECTIVE
14                  Plaintiff,                         ORDER
15            v.                                       [NOTE CHANGE MADE BY THE
                                                       COURT TO ¶ 6.3]
16 BROAN-NUTONE, LLC, a Delaware
   Limited Liability Company, and
17 DOES 1-40, inclusive,
18                  Defendants.
19
20
              Plaintiff Scottsdale Insurance Company and defendant Broan-NuTone, LLC
21
     by and through their respective counsel of record, and hereinafter collectively
22
     referred to as “the Parties,” hereby enter into this Stipulated Protective Order.
23
     1.       A. PURPOSES AND LIMITATIONS
24
              Discovery in this action is likely to involve production of confidential,
25
     proprietary, or private information for which special protection from public
26
     disclosure and from use for any purpose other than prosecuting this litigation may
27
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
28
     BM07-0000175
     12741014.1
                                                   1             STIPULATED PROTECTIVE ORDER
 1 enter the following Stipulated Protective Order. The parties acknowledge that this
 2 Order does not confer blanket protections on all disclosures or responses to
 3 discovery and that the protection it affords from public disclosure and use extends
 4 only to the limited information or items that are entitled to confidential treatment
 5 under the applicable legal principles. The parties further acknowledge, as set forth in
 6 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 7 file confidential information under seal; Civil Local Rule 79-5 sets forth the
 8 procedures that must be followed and the standards that will be applied when a party
 9 seeks permission from the court to file material under seal.
10            B. GOOD CAUSE STATEMENT
11            This action is likely to involve trade secrets, customer and pricing lists and
12 other valuable research, development, commercial, financial, technical and/or
13 proprietary information for which special protection from public disclosure and
14 from use for any purpose other than prosecution of this action is warranted. Such
15 confidential and proprietary materials and information consist of, among other
16 things, confidential business or financial information, information regarding
17 confidential business practices, or other confidential research, development, or
18 commercial information (including information implicating privacy rights of third
19 parties), information otherwise generally unavailable to the public, or which may be
20 privileged or otherwise protected from disclosure under state or federal statutes,
21 court rules, case decisions, or common law. Accordingly, to expedite the flow of
22 information, to facilitate the prompt resolution of disputes over confidentiality of
23 discovery materials, to adequately protect information the parties are entitled to keep
24 confidential, to ensure that the parties are permitted reasonable necessary uses of
25 such material in preparation for and in the conduct of trial, to address their handling
26 at the end of the litigation, and serve the ends of justice, a protective order for such
27 information is justified in this matter. It is the intent of the parties that information
28 will not be designated as confidential for tactical reasons and that nothing be so
     BM07-0000175
     12741014.1
                                                   2              STIPULATED PROTECTIVE ORDER
 1 designated without a good faith belief that it has been maintained in a confidential,
 2 non-public manner, and there is good cause why it should not be part of the public
 3 record of this case.
 4 2.         DEFINITIONS
 5            2.1   Action: Scottsdale Insurance Company v. Broan-Nutone LLC, Case
 6 No. 5:18−cv−00748−JAK−SP
 7            2.2   Challenging Party: a Party or Non-Party that challenges the
 8 designation of information or items under this Order.
 9            2.3   “CONFIDENTIAL” Information or Items: Information (regardless of
10 how it is generated, stored, or maintained) or tangible things that qualify for
11 protection under Federal Rule of Civil Procedure 26(c), and specified above in the
12 Good Cause Statement.
13            2.4   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
14 Information or Items: extremely sensitive “Confidential Information or Items”
15 whose disclosure to another Party or nonparty would create a substantial risk of
16 serious injury that could not be avoided by less restrictive means.
17            2.5   Counsel: Outside Counsel of Record and House Counsel (as well as
18 their support staff).
19            2.6   Designating party: a Party or Non-Party that designates information or
20 items that it produces in responses to discovery as “CONFIDENTIAL.”
21            2.7   Disclosure or Discovery Material: all items or information, regardless
22 of the medium or manner in which it is generated, stored, or maintained (including,
23 among other things, testimony, transcripts, and tangible things), that are produced or
24 generated in responses to discovery in this matter.
25            2.8   Expert: a person with specialized knowledge or experience in a matter
26 pertinent to the litigation who has been retained by a Party or its counsel to serve as
27 an expert witness or as a consultant in this action.
28
     BM07-0000175
     12741014.1
                                                 3             STIPULATED PROTECTIVE ORDER
 1            2.9   House Counsel: attorneys who are employees of a party to this Action.
 2 House Counsel does not include Outside Counsel of Record or any other outside
 3 counsel.
 4            2.10 Non-Party: any natural person, partnership, corporation, association, or
 5 other legal entity not named as a Party to this action.
 6            2.11 Outside Counsel of Record: attorneys who are not employees of a
 7 party to this action but are retained to represent or advise a party to this action and
 8 have appeared in this action on behalf of that party or are affiliated with a law firm
 9 which has appeared on behalf of that party.
10            2.12 Party: any party to this Action, including all of its officers, directors,
11 employees, consultants, retained experts, and Outside Counsel of Record (and their
12 support staffs).
13            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
14 Discovery Material in this Action.
15            2.14 Professional Vendors: persons or entities that provide litigation support
16 services (e.g., photocopying, videotaping, translating, preparing exhibits or
17 demonstrations, and organizing, storing, or retrieving data in any form or medium)
18 and their employees and subcontractors.
19            2.15 Protected Material: any Disclosure or Discovery Material that is
20 designated as “CONFIDENTIAL.”
21            2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
22 from a Producing Party.
23 3.         SCOPE
24            The protections conferred by this Stipulation and Order cover not only
25 Protected Material (as defined above), but also (1) any information copied or
26 extracted from Protected Material; (2) all copies, excerpts, summaries, or
27 compilations of Protected Material; and (3) any testimony, conversations, or
28 presentations by Parties or their Counsel that might reveal Protected Material.
     BM07-0000175
     12741014.1
                                                   4              STIPULATED PROTECTIVE ORDER
 1 However, the protections conferred by this Stipulation and Order do not cover the
 2 following information: (a) any information that is in the public domain at the time of
 3 disclosure to a Receiving Party or becomes part of the public domain after its
 4 disclosure to a Receiving Party as a result of publication not involving a violation of
 5 this Order, including becoming part of the public record through trial or otherwise;
 6 and (b) any information known to the Receiving Party prior to the disclosure or
 7 obtained by the Receiving Party after the disclosure from a source who obtained the
 8 information lawfully and under no obligation of confidentiality to the Designating
 9 Party. Any use of Protected Material at trial shall be governed by a separate
10 agreement or order.
11 4.         DURATION
12            Even after final disposition of this litigation, the confidentiality obligations
13 imposed by this Order shall remain in effect until a Designating Party agrees
14 otherwise in writing or a court order otherwise directs. Final disposition shall be
15 deemed to be the later of (1) dismissal of all claims and defenses in this action, with
16 or without prejudice; and (2) final judgment herein after the completion and
17 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
18 including the time limits for filing any motions or applications for extension of time
19 pursuant to applicable law.
20            The Parties agree to be bound by the Stipulated Protective Order pending its
21 approval and entry by the Court. In the event that the Court modifies this Stipulated
22 Protective order, or in the event that the Court enters a different protective order, the
23 Parties agree to be bound by this Stipulation and Protective Order until such a time
24 as the Court may enter such a different Order. It is the Parties’ intent to be bound by
25 the terms of this Stipulation and Protective Order pending its entry so as to allow for
26 immediate production of CONFIDENTIAL Information or Items or Information or
27 Items labeled as “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY,”
28 Disclosure or Discovery Material, and/or Protected Material.
     BM07-0000175
     12741014.1
                                                    5              STIPULATED PROTECTIVE ORDER
 1 5.         DESIGNATED PROTECTED MATERIAL
 2            5.1   Exercise of Restraint and Care in Designating Material for Protection.
 3 Each Party or Non-Party that designates information or items for protection under
 4 this Order must take care to limit any such designation to specific material that
 5 qualifies under the appropriate standards. The Designating Party must designate for
 6 protection only those parts of material, documents, items, or oral or written
 7 communications that qualify – so that other portions of the material, documents,
 8 items, or communications for which protection is not warranted are not swept
 9 unjustifiably within the ambit of this Order.
10            Mass, indiscriminate, or routinized designations are prohibited. Designations
11 that are shown to be clearly unjustified or that have been made for an improper
12 purpose (e.g., to unnecessarily encumber or retard the case development process or
13 to impose unnecessary expenses and burdens on other parties) expose the
14 Designating Party to sanctions.
15            If it comes to a Designating Party’s attention that information or items that it
16 designated for protection do not qualify for protection, that Designating Party must
17 promptly notify all other Parties that she and/or it is withdrawing the mistaken
18 designation.
19            5.2   Manner and Timing of Designations. Except as otherwise provided in
20 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
21 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
22 under this Order must be clearly so designated before the material is disclosed or
23 produced. Designation in conformity with this Order requires:
24            (a) for information in documentary form (e.g., paper or electronic documents,
25 but excluding transcripts of depositions or other pretrial or trial proceedings), that
26 the Producing Party affix the legend “CONFIDENTIAL” or “HIGHLY
27 CONFIDENTIAL—ATTORNEYS’ EYES ONLY” to each page that contains
28 protected material. If only a portion or portions of the material on a page qualifies
     BM07-0000175
     12741014.1
                                                   6              STIPULATED PROTECTIVE ORDER
 1 for protection, the Producing Party also must clearly identify the protected portion(s)
 2 (e.g., by making appropriate markings in the margins). A Party or Non-Party that
 3 makes original documents or materials available for inspection need not designate
 4 them for protection until after the inspecting Party has indicated which material it
 5 would like copied and produced. During the inspection and before the designation,
 6 all of the material made available for inspection shall be deemed
 7 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
 8 ONLY.” After the inspecting Party has identified the documents it wants copied
 9 and produced, the Producing Party must determine which documents, or portions
10 thereof, qualify for protection under this Order. Then, before producing the specified
11 documents, the Producing Party must affix the “CONFIDENTIAL” or “HIGHLY
12 CONFIDENTIAL—ATTORNEYS’ EYES ONLY” legend to each page that
13 contains Protected Material. If only a portion or portions of the material on a page
14 qualifies for protection, the Producing Party also must clearly identify the protected
15 portion(s) (e.g., by making appropriate markings in the margins).
16            (b) for testimony given in deposition or in other pretrial or trial proceedings,
17 that the Designating Party identify on the record, before the close of the deposition,
18 hearing, or other proceeding, all protected testimony.
19            (c) for information produced in some form other than documentary and for
20 any other tangible items, that the Producing Party affix in a prominent place on the
21 exterior of the container or containers in which the information or item is stored the
22 legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
23 EYES ONLY.” If only a portion or portions of the information or item warrant
24 protection, the Producing Party, to the extent practicable, shall identify the protected
25 portion(s).
26            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
27 failure to designate qualified information or items does not, standing alone, waive
28 the Designating Party’s right to secure protection under this Order for such material.
     BM07-0000175
     12741014.1
                                                   7              STIPULATED PROTECTIVE ORDER
 1 Upon timely correction of a designation, the Receiving Party must make reasonable
 2 efforts to assure that the material is treated in accordance with the provisions of this
 3 Order.
 4 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5            6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 6 designation of confidentiality at any time. Unless a prompt challenge to a
 7 Designating Party’s confidentiality designation is necessary to avoid foreseeable,
 8 substantial unfairness, unnecessary economic burdens, or a significant disruption or
 9 delay of the litigation, a Party does not waive its right to challenge a confidentiality
10 designation by electing not to mount a challenge promptly after the original
11 designation is disclosed.
12            6.2   Meet and Confer. The Challenging Party shall initiate the dispute
13 resolution process by providing written notice of each designation she and/or it is
14 challenging and describing the basis for each challenge. To avoid ambiguity as to
15 whether a challenge has been made, the written notice must recite that the challenge
16 to confidentiality is being made in accordance with this specific paragraph of the
17 Protective Order. The parties shall attempt to resolve each challenge in good faith
18 and must begin the process by conferring directly– via telephone and/or written
19 communication – within 14 days of the date of service of notice. In conferring, the
20 Challenging Party must explain the basis for its belief that the confidentiality
21 designation was not proper and must give the Designating Party an opportunity to
22 review the designated material, to reconsider the circumstances, and, if no change in
23 designation is offered, to explain the basis for the chosen designation. A
24 Challenging Party may proceed to the next stage of the challenge process only if it
25 has engaged in this meet and confer process first or establishes that the Designating
26 Party is unwilling to participate in the meet and confer process in a timely manner.
27            6.3   Judicial Intervention. If the Parties cannot resolve a challenge without
28 court intervention, the Designating Party shall file and serve a motion to retain
     BM07-0000175
     12741014.1
                                                  8             STIPULATED PROTECTIVE ORDER
 1 confidentiality within under Civil Local Rule 37 within 21 days of the initial notice
 2 of challenge or within 14 days of the Parties agreeing that the meet and confer
 3 process will not resolve their dispute, whichever is earlier. Each such motion must
 4 be accompanied by a competent declaration affirming that the movant has complied
 5 with the meet and confer requirements imposed in the preceding paragraph. Failure
 6 by the Designating Party to make such a motion including the required declaration
 7 within 21 days (or 14 days, if applicable) shall automatically waive the
 8 confidentiality designation for each challenged designation. In addition, the
 9 Challenging Party may file a motion challenging a confidentiality designation at any
10 time if there is good cause for doing so, including a challenge to the designation of a
11 deposition transcript or any portions thereof. Any motion brought pursuant to this
12 provision must be accompanied by a competent declaration affirming that the
13 movant has complied with the meet and confer requirements imposed by the
14 preceding paragraph, and must comply with Local Rule 37.
15            The burden of persuasion in any such challenge proceeding shall be on the
16 Designating Party. Frivolous challenges and those made for an improper purpose
17 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
18 expose the Challenging Party to sanctions. Unless the Designating Party has waived
19 the confidentiality designation by failing to file a motion to retain confidentiality as
20 described above, all parties shall continue to afford the material in question the level
21 of protection to which it is entitled under the Producing Party’s designation until the
22 court rules on the challenge.
23 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
24            7.1   Basic Principles. A Receiving Party may use Protected Material that is
25 disclosed or produced by another Party or by a Non-Party in connection with this
26 case only for prosecuting, defending, or attempting to settle this litigation. Such
27 Protected Material may be disclosed only to the categories of persons and under the
28 conditions described in this Order. When the litigation has been terminated, a
     BM07-0000175
     12741014.1
                                                 9             STIPULATED PROTECTIVE ORDER
 1 Receiving Party must comply with the provisions of section 13 below (FINAL
 2 DISPOSITION). Protected Material must be stored and maintained by a Receiving
 3 Party at a location and in a secure manner that ensures that access is limited to the
 4 persons authorized under this Order.
 5            7.2   Disclosure of “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
 6 ATTORNEYS’ EYES ONLY” Information or Items. Unless otherwise ordered by
 7 the Court or permitted in writing by the Designating Party, a Receiving Party may
 8 disclose any information or item designated “CONFIDENTIAL” or “HIGHLY
 9 CONFIDENTIAL—ATTORNEYS’ EYES ONLY” only to:
10            (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
11 employees of said Outside Counsel of Record to whom it is reasonably necessary to
12 disclose the information for this litigation and who have signed the
13 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14            (b) the officers, directors, partners, insurers, and employees (including House
15 Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
16 litigation, and who have signed the “Acknowledgment and Agreement to Be Bound”
17 (Exhibit A);
18            (c) Experts (as defined in this Order) of the Receiving Party to whom
19 disclosure is reasonably necessary for this litigation and who have signed the
20 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21            (d) the Court and its personnel;
22            (e) Court reporters and their staff, professional jury or trial consultants, mock
23 jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
24 litigation, and who have signed the “Acknowledgment and Agreement to Be Bound”
25 (Exhibit A);
26            (f) during their depositions, witnesses in the action to whom disclosure is
27 reasonably necessary and who have signed the “Acknowledgment and Agreement to
28 Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
     BM07-0000175
     12741014.1
                                                  10              STIPULATED PROTECTIVE ORDER
 1 by the Court. Pages of transcribed deposition testimony or exhibits to depositions
 2 that reveal Protected Material must be separately bound by the court reporter and
 3 may not be disclosed to anyone except as permitted under this Stipulated Protective
 4 Order.
 5            (g) the author or recipient of a document containing the information or a
 6 custodian or other person who otherwise possessed or knew the information.
 7            7.3.   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 8 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
 9 writing by the Designating Party, a Receiving Party may disclose any information or
10 item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
11 to:
12            (a) the Receiving Party’s Outside Counsel of record in this action, as well as
13 employees of said Counsel to whom it is reasonably necessary to disclose the
14 information for this litigation and who have signed the “Agreement to Be Bound by
15 Protective Order” (Exhibit A);
16            (b) Experts (as defined in this Order) to whom disclosure is reasonably
17 necessary for this litigation who have signed the “Agreement to Be Bound by
18 Protective Order” (Exhibit A);
19            (c) the Court and its personnel;
20            (d) court reporters, their staffs, and professional vendors to whom disclosure
21 is reasonably necessary for this litigation and who have signed the “Agreement to
22 Be Bound by Protective Order” (Exhibit A); and
23            (e) the author of the document or the original source of the information.
24 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
25 IN OTHER LITIGATION
26            If a Party is served with a subpoena or a court order issued in other litigation
27 that compels disclosure of any information or items designated in this action as
28
     BM07-0000175
     12741014.1
                                                  11              STIPULATED PROTECTIVE ORDER
 1 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
 2 ONLY,” that Party must:
 3            (a) promptly notify in writing the Designating Party. Such notification shall
 4 include a copy of the subpoena or court order;
 5            (b) promptly notify in writing the party who caused the subpoena or order to
 6 issue in the other litigation that some or all of the material covered by the subpoena
 7 or order is subject to this Protective Order. Such notification shall include a copy of
 8 this Stipulated Protective Order; and
 9            (c) cooperate with respect to all reasonable procedures sought to be pursued
10 by the Designating Party whose Protected Material may be affected.
11            If the Designating Party timely seeks a protective order, the Party served with
12 the subpoena or court order shall not produce any information designated in this
13 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
14 EYES ONLY” before a determination by the court from which the subpoena or
15 order issued, unless the Party has obtained the Designating Party’s permission. The
16 Designating Party shall bear the burden and expense of seeking protection in that
17 court of its confidential material – and nothing in these provisions should be
18 construed as authorizing or encouraging a Receiving Party in this action to disobey a
19 lawful directive from another court.
20 9.         A NON PARTY’S PROTECTED MATERIAL SOUGHT TO BE
21 PRODUCED IN THIS LITIGATION
22            (a) The terms of this Order are applicable to information produced by a Non-
23 Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
24 CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” Such information produced by
25 Non-Parties in connection with this litigation is protected by the remedies and relief
26 provided by this Order. Nothing in these provisions should be construed as
27 prohibiting a Non-Party from seeking additional protections.
28
     BM07-0000175
     12741014.1
                                                 12             STIPULATED PROTECTIVE ORDER
 1            (b) In the event that a Party is required, by a valid discovery request, to
 2 produce a Non-Party’s confidential information in her and/or its possession, and the
 3 Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
 4 confidential information, then the Party shall:
 5            (1) promptly notify in writing the Requesting Party and the Non-Party that
 6 some or all of the information requested is subject to a confidentiality agreement
 7 with a Non-Party;
 8            (2) promptly provide the Non-Party with a copy of the Stipulated Protective
 9 Order in this litigation, the relevant discovery request(s), and a reasonably specific
10 description of the information requested; and
11            (3) make the information requested available for inspection by the Non-
12 Party.
13            (c) If the Non-Party fails to object or seek a protective order from this Court
14 within 14 days of receiving the notice and accompanying information, the Receiving
15 Party may produce the Non-Party’s confidential information responsive to the
16 discovery request. If the Non-Party timely seeks a protective order, the Receiving
17 Party shall not produce any information in its possession or control that is subject to
18 the confidentiality agreement with the Non-Party before a determination by the
19 Court. Absent a court order to the contrary, the Non-Party shall bear the burden and
20 expense of seeking protection in this court of its Protected Material.
21 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
23 Protected Material to any person or in any circumstance not authorized under this
24 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
25 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
26 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
27 persons to whom unauthorized disclosures were made of all the terms of this Order,
28
     BM07-0000175
     12741014.1
                                                   13             STIPULATED PROTECTIVE ORDER
 1 and (d) request such person or persons to execute the “Acknowledgment and
 2 Agreement to Be Bound” that is attached hereto as Exhibit A.
 3 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 4 PROTECTED MATERIAL
 5            When a Producing Party gives notice to Receiving Party that certain
 6 inadvertently produced material is subject to a claim of privilege or other protection,
 7 the obligations of the Receiving Party are those set forth in Federal Rule of Civil
 8 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 9 procedure may be established in an e-discovery order that provides for production
10 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
11 (e), insofar as the parties reach an agreement on the effect of disclosure of a
12 communication or information covered by the attorney-client privilege or work
13 product protection, the Parties may incorporate their agreement in the stipulated
14 protective order submitted to the Court.
15 12.        MISCELLANEOUS
16            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
17 person to seek its modification by the Court in the future.
18            12.2 Right to Assert Other Objections. By stipulating to the entry of this
19 Protective Order no Party waives any right it otherwise would have to object to
20 disclosing or producing any information or item on any ground not addressed in this
21 Stipulated Protective Order. Similarly, no Party waives any right to object on any
22 ground to use in evidence of any of the material covered by this Protective Order.
23            12.3 Filing Protected Material. A Party that seeks to file under seal any
24 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
25 only be filed under seal pursuant to a court order authorizing the sealing of the
26 specific Protected Material at issue. If a Party's request to file Protected Material
27 under seal is denied by the court, then the Receiving Party may file the information
28 in the public record unless otherwise instructed by the court.
     BM07-0000175
     12741014.1
                                                 14             STIPULATED PROTECTIVE ORDER
 1 13.        FINAL DISPOSITION
 2            After the final disposition of this Action, as defined in paragraph 4, within 60
 3 days of a written request by the Designating Party, each Receiving Party must return
 4 all Protected Material to the Producing Party or destroy such material. As used in
 5 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 6 summaries, and any other format reproducing or capturing any of the Protected
 7 Material. Whether the Protected Material is returned or destroyed, the Receiving
 8 Party must submit a written certification to the Producing Party (and, if not the same
 9 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
10 (by category, where appropriate) all the Protected Material that was returned or
11 destroyed and (2)affirms that the Receiving Party has not retained any copies,
12 abstracts, compilations, summaries or any other format reproducing or capturing any
13 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
14 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
15 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
16 reports, attorney work product, and consultant and expert work product, even if such
17 materials contain Protected Material. Any such archival copies that contain or
18 constitute Protected Material remain subject to this Protective Order as set forth in
19 Section 4 (DURATION).
20 14.        VIOLATIONS:        Any violation of this Order may be punished by any and
21 all appropriate measures including, without limitation, contempt proceedings and/or
22 monetary sanctions.
23 IT IS SO STIPULATED.
24
25
26
27
28
     BM07-0000175
     12741014.1
                                                  15             STIPULATED PROTECTIVE ORDER
1 Dated: September 12, 2018           HAIGHT BROWN & BONESTEEL LLP
2
3
                                      By:         /s/ Sinny B. Thai
4
                                            Krsto Mijanovic
5                                           Sinny B. Thai
6                                           Attorneys for Defendant, Broan-NuTone
                                            LLC
7
8 Dated: September 12, 2018           LAW OFFICES OF JEFFREY C. SPARKS

9
10                                    By:          /s/Jeffrey C. Sparks
                                            Jeffrey C, Sparks
11                                          Attorneys for Plaintiff, Scottsdale
                                            Insurance Company
12
13 PURSUANT TO STIPULATION, IT IS SO ORDERED.
14
     Dated:         October 2, 2018
15
16
                                      By:
17                                          Sheri Pym
18                                          U.S. Magistrate Judge
19
20
21
22
23
24
25
26
27
28
     BM07-0000175
     12741014.1
                                            16              STIPULATED PROTECTIVE ORDER
 1                                           EXHIBIT A
 2                  ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
 3            I, _____________________________ [print or type full name], of
 4 ___________________________________________ [print or type full address],
 5 declare under penalty of perjury that I have read in its entirety and understand the
 6 Stipulated Protective Order that was issued by the United States District Court for
 7 the Central District of California, Eastern Division, on [date] in the case of
 8 Scottsdale Insurance Company v. Broan-Nutone LLC, Case No.
 9 5:18−cv−00748−JAK−SP. I agree to comply with and to be bound by all the terms
10 of this Stipulated Protective Order and I understand and acknowledge that failure to
11 so comply could expose me to sanctions and punishment in the nature of contempt.
12 I solemnly promise that I will not disclose in any manner any information or item
13 that is subject to this Stipulated Protective Order to any person or entity except in
14 strict compliance with the provisions of this Order.
15            I further agree to submit to the jurisdiction of the United States District Court
16 for the Central District of California for the purpose of enforcing the terms of this
17 Stipulated Protective Order, even if such enforcement proceedings occur after
18 termination of this action.
19            I hereby appoint __________________________ [print or type full name] of
20 _______________________________________ [print or type full address and
21 telephone number] as my California agent for service of process in connection with
22 this action or any proceedings related to enforcement of this Stipulated Protective
23 Order.
24 Date: ______________________________________
25 City and State where sworn and signed: _________________________________
26
27 Printed name: _______________________________
28 Signature: ________________________________
     BM07-0000175
     12741014.1
                                                   17             STIPULATED PROTECTIVE ORDER
 1                                    PROOF OF SERVICE
 2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3 Scottsdale Insurance Company v. Broan-Nutone, LLC
   Case No. CIVDS1805107
 4
          At the time of service, I was over 18 years of age and not a party to this
 5 action. I am employed in the County of Los Angeles, State of California. My
   business address is 555 South Flower Street, Forty-Fifth Floor, Los Angeles, CA
 6 90071.
 7        On September 12, 2018, I served true copies of the following document(s)
   described as STIPULATED PROTECTIVE ORDER on the interested parties in
 8 this action as follows:
 9            Jeffrey C. Sparks, Esq.
              LAW OFFICES OF JEFFREY C.
10            SPARKS
              229 Avenue I, Second Floor
11            Redondo Beach, CA 90277
12            Tel: 310.540.1332
              Fax: 310.540.8480
13            E-Mail:
              jcs@sparksandassociates.com
14
              Attorney for Plaintiff Scottsdale
15            Insurance Company
16        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
   the document(s) with the Clerk of the Court by using the CM/ECF system.
17 Participants in the case who are registered CM/ECF users will be served by the
   CM/ECF system. Participants in the case who are not registered CM/ECF users will
18 be served by mail or by other means permitted by the court rules.
19       I declare under penalty of perjury under the laws of the United States of
   America that the foregoing is true and correct and that I am employed in the office
20 of a member of the bar of this Court at whose direction the service was made.
21            Executed on September 12, 2018, at Los Angeles, California.
22
23                                                      /s/ Julie C. Mentesana
                                                  Julie C. Mentesana
24
25
26
27
28
     BM07-0000175
     12741014.1
                                                  1             STIPULATED PROTECTIVE ORDER
